Citation Nr: 0811276	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  02-18 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of service connection for history 
of rheumatic heart disease with superimposed coronary artery 
disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from January 1953 to December 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board issued a decision in this case in January 2004 that 
denied restoration of service connection for history of 
rheumatic heart disease with superimposed coronary artery 
disease.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, by a Memorandum Decision in October 2007, reversed the 
Board's January 2004 decision, and remanded the case for the 
Board to restore service connection and the terminated 
benefits.  


FINDINGS OF FACT

1.  A rating decision in November 1998 granted service 
connection for history of rheumatic fever with superimposed 
coronary artery disease.  

2.  A rating decision in May 2002 severed service connection 
for history of rheumatic fever with superimposed coronary 
artery disease, effective August 1, 2002.  

3.  An October 2007 decision of the United States Court of 
Appeals for Veterans Claims concluded that the severance of 
service connection for history of rheumatic fever with 
superimposed coronary artery disease was not based on a 
medical opinion certifying that the prior diagnosis of 
rheumatic heart disease was clearly erroneous.


CONCLUSION OF LAW

The criteria are not met for severance of service connection 
for history of rheumatic heart disease with superimposed 
coronary artery disease.  38 U.S.C.A. §§ 5109A, 5112(b)(6) 
(West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1955 rating decision, service connection was 
granted for "rheumatic fever with joint pains" and a 
noncompensable disability rating was assigned, effective from 
December 1954.  A March 1981 rating recharacterized the 
disability as "rheumatic fever" and continued the 
noncompensable disability rating.  Since more than 10 years 
have elapsed since service connection for rheumatic fever was 
originally established, the service connected status of the 
rheumatic fever is protected.  See 38 C.F.R. § 3.957 (2007).  

A rating decision in November 1998 granted service connection 
for history of rheumatic heart disease with superimposed 
coronary artery disease and reclassified the disability as 
"residuals of rheumatic fever, history of rheumatic heart 
disease with superimposed coronary artery disease," and 
increased the disability rating to 60 percent effective from 
June 1998.  A February 2002 rating decision proposed severing 
service connection for the history of rheumatic heart disease 
with superimposed coronary artery disease based on clear and 
unmistakable error in the November 1998 rating decision which 
had established service connection for that disability.  The 
decision also proposed reducing the disability rating for 
rheumatic fever to noncompensable.  The veteran was advised 
of this proposed severance in a February 22, 2002, VA letter.  
He was also advised that he could request a hearing and that 
he had 60 days in which to submit additional evidence.  A May 
2002 rating decision severed service connection for history 
of rheumatic heart disease with superimposed coronary artery 
disease effective August 1, 2002.  

As noted above, the Board issued a decision in this case in 
January 2004 that denied restoration of service connection 
for history of rheumatic heart disease with superimposed 
coronary artery disease.  The veteran appealed the Board's 
decision to the Court, which reversed the Board's 
January 2004 decision.  

The Court's October 2007 decision addressed the application 
of Andino v. Nicholson, 498 F.3d 1370 (Fed. Cir. 2007), and 
directed the Board to restore service connection for 
residuals of rheumatic heart disease with superimposed 
coronary artery disease and to pay the veteran the benefits 
due from the date they were terminated, August 1, 2002.   

ORDER

Service connection for history of rheumatic heart disease 
with superimposed coronary artery disease is restored and the 
benefits due should be paid, effective from the date they 
were terminated, August 1, 2002.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


